BLD-137                                                     NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 12-4033
                                   ___________

                 WILLIAM F. BYRNE, ON HIS OWN BEHALF
                  AND FOR THOSE SIMILARLY SITUATED

                                        v.

                         THE CLEVELAND CLINIC;
                        CHESTER COUNTY HOSPITAL

                                       William Byrne,
                                              Appellant
                    ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                         (E.D. Pa. Civ. No. 09-cv-00889)
                   District Judge: Honorable Gene E.K. Pratter
                   ____________________________________

                Submitted for Possible Summary Action Pursuant to
                     Third Circuit LAR 27.4 and I.O.P. 10.6
                                February 28, 2013

     Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                          (Opinion filed: March 19, 2013)
                                    _________

                                    OPINION
                                    _________

PER CURIAM

     Pro se appellant, William Byrne, entered the emergency department of Chester
County Hospital in West Chester, Pennsylvania, around 5:00 p.m. on February 15, 2007,

experiencing chest pains and shortness of breath. Within 20 minutes of his arrival,

emergency department personnel drew blood and requested an EKG. A chest x-ray was

performed approximately 30 minutes later. According to Byrne, it took several hours

before he was actually examined by the emergency department physician. That

examination was followed by a visit from a cardiologist, Dr. Lewis, who presented Byrne

with the choice of having a “clot busting drug” administered or having a stent put in place

through a “catheterization procedure.” On Dr. Lewis‟ recommendation, Byrne opted for

the catheterization. The procedure was performed that same evening at Chester County

Hospital and concluded around 11:30 p.m.

       Byrne filed a complaint against The Cleveland Clinic (“Clinic”) and Chester

County Hospital (“Hospital”) on March 12, 2012, which he subsequently amended on

April 22, 2009. In his amended complaint, Byrne set forth claims under the Emergency

Medical Treatment and Active Labor Act (“EMTALA”), 42 U.S.C. § 1395dd, as well as

a claim for breach of implied contract under Pennsylvania law. Byrne asserted that the

Clinic and the Hospital (acting as an agent and/or representative of the Clinic) “entered

into an implied contract” with him and the public providing that a stent procedure would

be conducted within 90 minutes or less from the time that a person enters into an

emergency room. Byrne alleged that, due to his delayed treatment, the Hospital breached

that contractual agreement. He thus sought to hold defendants liable for the resulting

heart damage and mental duress he allegedly suffered.
                                             2
       Defendants moved separately to dismiss Byrne‟s amended complaint pursuant to

Fed. R. Civ. P. 12(b)(1) and 12(b)(6). The District Court granted those motions in part,

and denied them in part. Recognizing that EMTALA was “not intended to create a

federal malpractice statute or cover cases of hospital negligence,” see D. Ct. Mem. Op.

entered 2/5/10 at 11 (quoting Torretti v. Main Line Hosps., Inc., 580 F.3d 168, 178 (3d

Cir. 2009)), the District Court noted that the statute “simply „requires hospitals to provide

medical screening and stabilizing treatment to individuals seeking emergency care in a

nondiscriminatory manner.‟” Id. (quoting Torretti, 580 F.3d at 173).

       While the allegations in Byrne‟s amended complaint were found sufficient to

withstand defendants‟ motion to dismiss with respect to a cause of action under

EMTALA‟s screening provision, the District Court determined that the allegations did

not provide a basis for a stabilization claim since Byrne did not allege that he was

transferred or discharged from the Hospital prior to receiving the catheterization

procedure and being stabilized. Byrne‟s breach of implied contract claim fared no better

insofar as a claim based on an alleged delay in treatment – as opposed to the treatment or

specific result itself – is not an actionable claim under Pennsylvania law. The court

concluded that further amendment of his complaint would be futile, and thus dismissed

Byrne‟s stabilization and breach of implied contract claims with prejudice.

       A substantial period of discovery ensued, and both defendants filed motions for

summary judgment. Having determined that the screening duties imposed by 42 U.S.C. §

1395dd(a) are only triggered if a patient seeks treatment from a participating hospital, and
                                              3
that Byrne never physically entered the Clinic in Cleveland, Ohio, nor did he request

treatment from the Clinic, the District Court granted the Clinic‟s motion and entered

judgment in its favor. The court further determined that Byrne‟s documentary evidence

contained no indicia of a principal-agent relationship between the two establishments,

and that the affiliation between the Hospital and the Clinic was merely associative in

nature and limited to the Hospital‟s Cardiac Surgery Program (not the emergency

department). The court thus concluded that Byrne‟s documentary submissions “cannot

provide a sufficient evidentiary basis on which a reasonable jury could find that the

„affiliation‟ relationship between the Hospital and the Clinic is one that could impute

liability to the Clinic for the Hospital‟s alleged screening violation.” See D. Ct. Mem.

Op. entered 3/31/11 at 7.

       Summary judgment was likewise subsequently found to be warranted in favor of

the Hospital. In accordance with 42 U.S.C. § 1395dd(a), the District Court initially noted

that “EMTALA imposes screening obligations that require a hospital‟s emergency

department to provide „an appropriate medical screening examination within the

capability of the hospital‟s emergency department … to determine whether or not an

emergency medical condition … exists.‟” See D. Ct. Mem. Op. entered 9/19/12 at 5.

The court thereafter determined that the record evidence demonstrated that the Hospital

applied the two policies it had in place governing the screening of emergency room

patients who complained of chest pain to Byrne, and that he did, in fact, receive similar

treatment in comparison to other persons who came to the Hospital‟s emergency
                                             4
department complaining of chest pain. Moreover, that screening procedure was not

found to be so cursory as to allow Byrne to prevail on his EMTALA‟s screening claim.

Judgment was accordingly entered in favor of the Hospital. Byrne timely appealed the

District Court‟s entry of summary judgment in favor of the Hospital.

       We have jurisdiction under 28 U.S.C. § 1291, and our review is plenary.

See Howley v. Mellon Fin. Corp., 625 F.3d 788, 792 (3d Cir. 2010) (plenary review of

orders granting summary judgment). Summary judgment is granted when viewing the

evidence in the light most favorable to the nonmoving party, there is no genuine dispute

as to any material fact and the movant is entitled to a judgment as a matter of law. Fed.

R. Civ. P. 56(a); Beers-Capitol v. Whetzel, 256 F.3d 120, 130 n.6 (3d Cir. 2001). We

may summarily affirm the District Court‟s judgment if the appeal fails to present a

substantial question. See LAR 27.4; I.O.P. 10.6.

       The District Court properly granted summary judgment on Byrne‟s cause of action

under EMTALA‟s screening provision. “Congress enacted EMTALA in the mid-1980s

based on concerns that, due to economic constraints, hospitals either were refusing to

treat certain emergency room patients or transferring them to other institutions.” Torretti,

580 F.3d at 173. EMTALA requires hospitals to provide appropriate medical screening

and stabilizing treatment to individuals seeking emergency care in a nondiscriminatory

manner. Id. As the Eighth Circuit Court of Appeals stated, “[p]atients are entitled under

EMTALA, not to correct or non-negligent treatment in all circumstances, but to be

treated as other similarly situated patients are treated within the hospital‟s capabilities. It
                                               5
is up to the hospital itself to determine what its screening procedures will be. Having

done so, it must apply them alike to all patients.” Summers v. Baptist Med. Ctr.

Arkadelphia, 91 F.3d 1132, 1138 (8th Cir. 1996).

       The District Court correctly noted that EMTALA does not define what constitutes

“appropriate medical screening,” and we have not had occasion to specifically address

the issue. What is clear, however, is that EMTALA does not create a federal cause of

action for malpractice. The statute was aimed at disparate patient treatment and

“[l]iability is determined independently of whether any deficiencies in the screening or

treatment provided by the hospital may be actionable as negligence or malpractice.”

Torretti, 580 F.3d at 173-74 (citing Summers, 91 F.3d at 1137). While we find it

unnecessary in the instant appeal to embark on an exhaustive analysis of what constitutes

an “appropriate medical screening” under EMTALA, we note our agreement with the

District Court‟s determination that the record evidence demonstrates that the Chester

County Hospital‟s screening examination is not so cursory that it would fail “to identify

acute and severe symptoms that alert the physician of the need for immediate medical

attention to prevent serious bodily injury.” See D. Ct. Mem. Op. entered 9/19/12 at 7

(quoting Jackson v. E. Bay Hosp., 246 F.3d 1248, 1256 (9th Cir. 2001)).

       The Hospital had two policies in place to govern the screening of persons arriving

in the emergency department with complaints of chest pain and those policies were

administered to Byrne indiscriminately. Having presented himself at the emergency

department of the Hospital, emergency personnel provided Byrne with a physical exam,
                                             6
obtained his medical history, and administered an EKG, cardiac work-up and chest x-

rays. The record evidence demonstrated that the Hospital applied its screening policies

uniformly at the time Byrne sought care. See Marshall ex rel. Marshall v. E. Carroll

Parish Hosp. Serv. Dist., 134 F.3d 319, 323 (5th Cir. 1998) (Noting that most courts have

defined an “appropriate medical screening examination” as “a screening examination that

the hospital would have offered to any other patient in a similar condition with similar

symptoms.”). Insofar as Byrne did not raise a genuine issue of material fact on the issue

of whether the Hospital failed to follow the two policies it has in place in screening him,

the District Court did not err in granting summary judgment.1

       For the foregoing reasons, we will summarily affirm the District Court‟s

judgment.




   1
     Byrne limits his challenge to the District Court‟s grant of summary judgment in
   favor of the Hospital on his EMTALA screening claim. See Appellant‟s Informal Br.
   attached to Notice of Appeal. We would nonetheless have affirmed the
   determinations set forth in the orders entered on 2/8/10 and 3/31/11 as well for
   essentially the same reasons set forth by the District Court.
                                             7